THE THIRTEENTH COURT OF APPEALS

                                     13-14-00346-CV


                                Javier Alonso, Individually
                                            v.
                                      Mary Martinez


                                      On Appeal from the
                        28th District Court of Nueces County, Texas
                            Trial Cause No. 2013-DCV-4007-A


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are taxed to the

party incurring same.

      We further order this decision certified below for observance.

September 3, 2015